COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00004-CR


MICKY DAWN WADE                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      On August 7, 2003, Appellant Micky Dawn Wade pled guilty pursuant to a

plea bargain to indecency with a child, and the trial court sentenced him to twelve

years’ confinement.    Appellant filed a notice of appeal on January 6, 2014,

seeking an out-of-time appeal.




      1
       See Tex. R. App. P. 47.4.
      Because of our concern that we have no jurisdiction over this appeal, we

informed Appellant by letter on January 15, 2014, that this appeal could be

dismissed unless he or any party filed a response showing grounds for

continuing the appeal. Appellant filed a response, but it does not show grounds

for continuing the appeal.

      Appellant’s sentence was imposed on August 7, 2003. No motion for new

trial was filed, so appellant’s notice of appeal was due September 8, 2003, but

was not filed until January 6, 2014. 2 His notice of appeal was therefore filed

untimely.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. 3   The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal. 4

Only the Texas Court of Criminal Appeals may grant Appellant an out-of-time

appeal. 5

      2
       See Tex. R. App. P. 26.2(a)(1).
      3
      See Tex. R. App. P. 25.2(b), 26.2(a)(1); Castillo v. State, 369 S.W.3d 196,
198 (Tex. Crim. App. 2012).
      4
       Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996).
      5
        See Heffel v. State, No. 02-12-00412-CR, 2012 WL 6196896, at *1 (Tex.
App.—Fort Worth Dec. 13, 2012, no pet.) (mem. op., not designated for
publication); see Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2013);
Olivo, 918 S.W.2d at 525 n.8.


                                         2
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 15, 2014




                                         3